Case 1:20-cv-04667-JGK Document 47 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WORLD GOLD TRUST SERVICES, LLC,
Plaintiff, 20-cv-4667 (JGK)

~ against - ORDER

 

GOLDCOIN DEVEOPERS GROUP LP AND
GREGORY MATTHEWS,
Defendants.

 

JOHN G. KOELTL, District Judge:

The February 19, 2021, order referring the case to the

Magistrate Judge, ECF No. 42, is revoked.

SO ORDERED.

Dated: New York, New York
September 10, 2021

SD Lcle

f°) &/ ALP

\_” John G. Koelitl
United States District Judge

 

 
